DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 and 19-21 in the reply filed on 10 June 2021 is acknowledged.

Claim Objections
Claims 1-17 and 19-21 are objected to because of the following informalities: the acronym “VR” in each of claims 1 and 19 should first be spelled out (i.e. “A virtual reality (VR) device” and “A method for virtual reality (VR) device”); the term “photographed” in claim 5 should be amended to read “recorded” as a video is not photographed; the term “of” should be deleted from the phrase “of videos” in line 1 of claim 10. Appropriate correction is required. Claims 2-17 are objected to due to their dependence on claim 1, and claims 20 and 21 are objected to due to their dependence on claim 19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “user response receiver” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to the Specification, and claim 2, the user response receiver is a controller including buttons.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites providing a virtual reality environment “in response to” an image. It is unclear what is meant by this phrase. Clarification is requested. For this examination, the phrase is being interpreted such that a display part provides a user with a virtual reality environment. Claim 29 recites providing a virtual reality environment “in response to” a video. It is unclear what is meant by this phrase. Clarification is requested. For this examination, the phrase is being interpreted such that a virtual reality environment is provided to a user, the virtual environment including a video of events. Claims 1 and 19 both recite receiving a user response “relative to” the image/video. The phrase “relative to” renders the claims indefinite. For this examination, the phrase in both claims is being interpreted such that the user response is related to the image/video. Claim 1 recites that an image includes a video. It is unclear how an image, a still picture, would include a video (a sequence of images). For this examination, the phrase is being interpreted such that the virtual environment includes an introduction video and a question video image. Claim 1 also recites a VR “device” that comprises a display part and a user response receiver. As best understood by the Specification, one single device does not comprise both a display part and a user response receiver. In particular, Figure 5 shows the user response receiver being its own separate device. For this examination, the preambles of claims 1 and 19 are being interpreted such that they recite VR systems, not devices. Claim 2 recites that a head mounted display (HMD) provides “a” VR environment. It is unclear if the “a VR environment” in claim 2 is the same VR environment or a different VR environment than the one recited in claim 1. For this examination, the “a VR environment” of claim 2 is being interpreted as the same “VR environment” recited in claim 1. The phrase “a user response to the question video” in claim 3 should be amended to read “the user response to the question video image” in order to properly refer back to the user response and question video image recited in claim 1. It is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 16, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over LaPlaca et al.’406 (US Pub No. 2007/0027406) in view of Giovanniello et al.’713 (USPN 9,251,713) further in view of Pugnetti et al. (Evaluation and Retraining…).
Regarding claim 1, Figure 1 of LaPlaca et al.’406 discloses a virtual reality (VR) device for diagnosis of a nerve disorder (see ABSTRACT and TITLE, and section [0031]), the device comprising: a display part 12a providing a user with a VR environment including a video (sections [0031], [0034], [0054], and [0085]); and a user response receiver 14 receiving a user response related to the video (sections [0031], [0034], [0054], and [0085]).
LaPlaca et al.’406 discloses all of the elements of the current invention, as discussed above, except for the video including an introduction video included with two or more characters, and a question video image provided subsequent to the introduction video to include an inquiry related to the characters. Giovanniello et al.’713 teaches providing a user with a personalized video (introduction video), asking the user questions about the video via a question video image including two or more characters (see Figure 7B and description thereof in col. 9, lines 10-24 and 33-61), grading the user’s correct response rate and providing a graded score based on the number of correct answers, and diagnosing a nerve disorder based 
While the combination of LaPlaca et al.’406 in view of Giovanniello et al.’713 teaches providing the user with an introduction video and a question video, it fails to explicitly recite that the introduction and question videos are presented in a virtual reality environment. Pugnetti et al. teaches that immersive virtual reality technology enhances the efficacy of established procedures for the clinical evaluation and management of acquired cognitive impairments (see first sentence of SUMMARY). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have formatted the introduction video and question video image of LaPlaca et al.’406 in view of Giovanniello et al.’713 to also be presented in a VR environment as Pugnetti et al. teaches that this would enhance the efficacy of the evaluation of a user’s cognitive impairment (e.g. comprehension or memory loss).
Regarding claim 2, Figure 1 of LaPlaca et al.’406 discloses that the display part is a head mounted display including a display.
Regarding claim 3, the user response receiver 14 of LaPlaca et al.’406 is a controller including a button part 14a (section [0054] of La Placa et al.’406).
Regarding claim 4, LaPlaca et al.’406 teaches a user response analyzer (Figure 1, portable computing device 11) analyzing the user response received by the user response receiver and distinguishing the user in response to the analyzed user response (section [0063]). It is noted that section [0056] of LaPlaca et al.’406 states that the portable computing device can be physically connected to the VR headgear, thus creating one VR device comprising both the display part and the user response receiver. 
Regarding claims 16 and 17, the combination of LaPlaca et al.’406 in view of Giovanniello et al.’713 further in view of Pugnetti et al. teaches scoring a user’s correct rate based on a response received from the user and determining a user’s dementia progress degree based on the scored grade (sections [0084-0085] and [0088] of LaPlaca et al.’406 - Alzheimer’s is a form of dementia).
Regarding claims 19-21, the above cited sections of LaPlaca et al.’406, as modified by Giovanniello et al.’713 and Pugnetti et al., teach a method comprising the steps in claims 19-21.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LaPlaca et al.’406 in view of Giovanniello et al.’713 further in view of Pugnetti et al., as applied to claim 1, further in view of Khalid et al.’737 (US Pub No. 2017/0285737).
LaPlaca et al.’406 in view of Giovanniello et al.’713 further in view of Pugnetti et al. discloses all of the elements of the current invention, as discussed in paragraph 9 above, except for the introduction video being recorded by a 360 degree camera. Khalid et al.’737 teaches that video used to create a virtual reality environment is filmed by a 360 degree camera (sections [0025-0026]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have used a 360 degree camera to generate the virtual reality environment of LaPlaca et al.’406 in view of Giovanniello et al.’713 further in view of Pugnetti et al. as Khalid et al.’737 teaches that virtual reality environments are created using 360 degree cameras.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 6, none of the prior art teaches or suggests, either alone or in combination, a virtual reality device .
Claims 6-15 would be allowable if rewritten to overcome the objections and/or rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rose et al. (Virtual Environments...) and Rizzo et al. (Virtual Reality and Cognitive Assessment…) each teach the use of virtual reality devices in neurological assessments. Baek et al. (The usefulness of the story recall test in patients…) teaches the usefulness of the story recall test in patients with mild cognitive impairment and Alzheimer’s disease.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791